Citation Nr: 1024513	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of spine 
injury.  

3.  Entitlement to service connection for disability 
manifested by bilateral arm tingling to fingertips.  

4.  Entitlement to service connection for left leg/knee 
disability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974 
and had service in the reserves including from January 22, 
1991 to April 17, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
There was a travel Board hearing before the undersigned Board 
Veterans Law Judge at the RO in July 2008.  Thereafter, the 
case was before the Board in November 2008, when issues of 
service connection for leukopenia, vision loss, high 
cholesterol, and hypertension were disposed of and the issues 
currently on appeal were remanded to the RO.  

During the course of the present appeal, the United States 
Court of Appeals for Veterans Claims (Court) has offered 
judicial guidance that impacts this case.  The Court held 
that although a claimant may describe only one particular 
mental disorder in a service connection claim, the claim 
should not necessarily be limited to that disorder.  Rather, 
VA should consider the claim as a claim for any mental 
disability that may reasonably be encompassed by several 
factors including:  the claimant's description of the claim, 
the symptoms the claimant describes, and information the 
claimant submits or VA develops and obtains in connection 
with the claim.  The Court has indicated that a claimant does 
not file a claim to receive benefits only for a particular 
psychiatric diagnosis, but rather for the affliction his 
mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet.App. 1 (2009).  In the following appeal, the 
issue of service connection for PTSD is addressed.  However, 
as hereinafter discussed, certain medical evidence developed 
in connection with the PTSD claim suggests other current 
mental health disorders, such as anxiety and depression.  In 
view of the holding in Clemons, the Board refers back to the 
RO the issue of service connection for psychiatric disability 
other than PTSD for development and adjudication.  


FINDINGS OF FACT

1.  The Veteran did not participate in combat and a claimed 
stressor has not been corroborated.  

2.  The Veteran does not currently have a medical diagnosis 
of PTSD.  

3.  Chronic disability of the spine (to include arthritis of 
the lumbar, thoracic, or cervical spine) was not manifested 
during service or for many years thereafter, and is not 
causally related to service.

4.  The Veteran's bilateral arm tingling to the fingertips 
has been medically attributed to nonservice-connected 
cervical stenosis.  

5.  The Veteran's current left knee disability was not 
manifested in service and is unrelated to service; left knee 
arthritis was not manifest to a degree of 10 percent within 
one year of any period of active service lasting 90 or more 
days.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  The criteria for service connection for residuals of 
spine injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for disability 
manifested by bilateral arm tingling to fingertips are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for left leg/knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in October 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess, the 
Board notes that the RO sent the Veteran a May 2006 
correspondence that fully complied with Dingess.  This was 
followed by a supplemental statement of the case, curing the 
timing error.  Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran examinations in 
November 2009; and afforded the Veteran the opportunity to 
give testimony before the Board.  A VA examination is not 
necessary for the PTSD claim, as there is not satisfactory 
evidence of an in-service stressor.  In this regard, the RO 
has made a formal finding that the stressors claimed by the 
Veteran are too general in nature and not capable of 
corroboration.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  The case was remanded in November 2008.  The RO's 
actions on remand complied with the Board's November 2008 
remand by obtaining records, examining the Veteran, and 
reconsidering his claim.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Pertinent criteria

The issues before the Board involve a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from period of service lasting 90 days or more.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The Veteran appeals the RO's denial of service connection for 
PTSD.  In September 2003, he claimed service connection for 
PTSD due to Vietnam and the Gulf War.  However, he has 
indicated that he did not service in combat.  His claimed 
stressors involve events such as being on alert and knowing 
Marines who were involved in combat and wounded.  He contends 
that seeing firsthand the devastation of Marines returning 
from the war zone was psychologically damaging.  The Board 
agrees with the RO's assessment that these types of claimed 
stressors are general in nature and not capable of 
corroboration.  

In this case, the Veteran indicated in October 2004 that 
during the Vietnam war, he was in Okinawa, Japan.  Combat is 
not claimed or shown for either the Vietnam Era or the Gulf 
War, and there are no corroborated in-service stressors.  

At any rate, it does not appear that PTSD has actually been 
medically diagnosed. Service treatment records through 
December 2001 are silent for psychiatric problems.  On VA 
evaluation in August 2006, the Veteran's history was 
considered.  Part of that history included experiencing 
nightmares related to horrific things he saw in service.  He 
declined to report his psychiatric history.  Beck Depression 
Inventory Test results were also considered.  Depressive 
disorder was diagnosed.  In June 2008, sleep apnea with 
anxiety was diagnosed.  A private social worker indicated in 
September 2008 that the Veteran had expressed issues of 
posttraumatic stress.  The social worker was unable to assess 
that without a clinician administered PTSD scale-CAPS.  On VA 
evaluations in November 2008 and January 2009, the 
assessments were depression; rule-out PTSD.  In June 2009, 
the impression was depression with chronic pain.  

The Veteran told O.J. that he had PTSD, according to O.J.'s 
November 2000 statement.  However, the Veteran, being a 
layperson, is incapable of diagnosing PTSD.  Medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
The medical evidence does not show a diagnosis of PTSD 
attributable to either combat or a corroborated stressor.  
There is therefore no basis for service connection. 

Residuals of spine injury & bilateral tingling of arms

A May 1991 service medical record reflects complaints of 
right shoulder and arm pain for the past week, reporting that 
it is exacerbated by the Veteran turning his neck to the 
right.  The Veteran pointed to the ulnar nerve at the level 
of his elbow as a site of pain.  He denied any trauma.  The 
assessments were rule out herniated disc and rule out right 
thoracic outlet syndrome.  An X-ray of the cervical spine 
showed no loss of disk space.  Range of motion exercises, 
medication, and follow-up in a week were prescribed.  A June 
1991 service medical record reflects that the Veteran sought 
treatment complaining of right shoulder pain when he rotated 
his head, and that the Veteran indicated that it felt like 
his nerve was tightening up.  He was instructed to use Icy 
Hot.  The Veteran denied pertinent symptomatology and/or was 
found to be normal on subsequent examinations in July 1991, 
March 1992, June 1993, July 1994, and December 2001.  

Private medical records from Stanley G. Hopp, M.D. dated in 
2002 indicate that the Veteran reported having neck problems 
in 1995 from lifting overhead, and that he had had episodic 
neck pain since that time.  He had seen a Dr. Beasley in May 
2002 for neck treatment.  In June 2002, a water heater fell 
on his head while he was on the job.  Bending his head down, 
he felt as if he was paralyzed in his arms and legs for a 
short while and nearly unconscious.  He soon improved but had 
had worsening numbness and tingling down the right arm.  
Clinically, he had right arm numbness and tingling and 
decreased sensation in his thumb, index, and long finger on 
the right.  X-rays showed marked arthrosis of C5-7.  An MRI 
in August 2002 had shown central disc protrusion, C3-4, with 
mild or more spinal stenosis at C4-5, C5-6, and C6-7.  The 
impression was of cervical syndrome with paresthesias of both 
arms superimposed on cervical spinal stenosis C5-6 and C6-7.  
It was felt to be a preexisting condition which had been 
mildly symptomatic prior to his work injury of June 2002.  
The work injury made it symptomatic to where he was now a 
candidate for surgery.  Surgery was later accomplished.

In March 2007 correspondence from W. Cooper Beazley, M.D., it 
was related that the Veteran had been treated for a number of 
years, and that he has a documented injury to his back in his 
military chart consistent with a significant lumbar and 
thoracic sprain.  He now had lumbar and thoracic spine 
arthritis and was complaining of lower back and thoracic 
pain.  Dr. Beazley opined that the precipitating event for 
his current symptoms was likely the fall he sustained, as it 
was pretty significant in nature and also based on the fact 
that he has had continual pain.  

The Veteran has testified in July 2008 that during a period 
of active duty for training or inactive duty for training, he 
was unloading some gear, some tents, and other maintenance 
equipment, and he debarked the forklift.  When he debarked 
the forklift, his foot slipped and he fell backwards.  His 
head and back hit the ground and the equipment that was on 
the ground.  He reported that he then sought treatment for 
numbness and tingling of the arms.

In light of Dr. Beazley's March 2007 opinion, the Board asked 
for records from Dr. Beazley in November 2008 and obtained a 
VA examination in November 2009.  The records obtained from 
Dr. Beazley in January 2009 are dated in January 2009.  

A VA examination was conducted in November 2009.  The 
examiner reviewed the Veteran's claims folder and noted that 
the Veteran reported that when in the Marines, he slipped off 
of a forklift and fell, hurting his neck and lower back.  He 
went to the hospital and was examined and was told that he 
had no fractures.  He was sent back to his activities.  The 
Veteran reported that it had been progressively worse since 
the onset of neck pain in the 1990's.  The Veteran complained 
of cervical and lumbar spine pain with radiation to his 
fingers in each upper extremity.  MRI's of the Veteran's 
lumbar and cervical spine were obtained and results were 
considered.  The examiner stated that the Veteran had a 
cervical spine disability that was from cervical degenerative 
disc disease.  From his private and service records, it 
appeared to have caused significant trouble since the early 
2000's.  The examiner stated that the Veteran's bilateral arm 
pain was being caused by bilateral cervical radiculopathy 
that was most likely caused by cervical stenosis and previous 
surgery.  The examination and the MRI from Dr. Hopp showed 
junctional stenosis at levels above and below his cervical 
fusion that were most likely causing the tingling.  The VA 
examiner felt that the Veteran's cervical spine disability 
was less likely than not caused by or a result of a fall off 
of a forklift while the Veteran was in the military.  The 
reason he felt that was because any in-service injury was so 
far removed from the onset of his severe symptoms that it was 
highly unlikely that his fall caused the cervical stenosis 
which, from Dr. Hopp's notes, appears to have been 
degenerative in nature and not traumatic.  He had a global 
cervical stenosis, and global stenosis and degenerative disc 
disease is not caused by trauma.  Usually, trauma would only 
aggravate one or maybe two levels in the spine, and not the 
entire cervical spine.  He felt that the Veteran's arm 
tingling to his fingertips was caused by the current cervical 
spine disability, and so it was also less likely than not 
caused by the forklift fall in service.  

Based on the evidence, the Board concludes that service 
connection is not warranted for residuals of spine injury.  
The preponderance of the evidence is against a finding that 
the Veteran's current disability of the spine is causally 
related to the complaints noted in 1991.  His wife stated in 
January 2007 that he had called her the night of his back 
injury in service, after going to the emergency room.  
However, the service emergency room report from his initial 
visit indicates that he denied trauma and that he had had 
pain in his arm and shoulder for a week.  It is highly 
significant that the Veteran did not voice any continuing 
symptoms for approximately 10 years after 1991 although he 
had the opportunity to do so on several occasions.  
Subsequent examinations included reports of medical history 
which were completed by the Veteran; however, he did not 
report any continuing symptoms.  In fact, at the time of the 
July 1991 examination, just one month after the 1991 
shoulder, arm, and neck complaints, the Veteran reported that 
he had a history of right arm numbness that resolved by 
itself.  The Board views these contemporaneous records to be 
more probative that the Veteran's current assertions made 
years after the fact during the course of seeking monetary 
benefits.  To the extent that he now claims a continuity of 
symptoms since 1991, such assertions are not consistent with 
the contemporaneous evidence and are of diminished 
credibility. 

With the above being said, it still must be recognized that 
no cervical spine disability was diagnosed in service, 
although the possibility was specifically considered in 1991.  
Instead, X-rays were negative and after being treated twice 
in 1991, the Veteran denied symptoms and was normal on 
service examinations through 2001.  The VA examiner in 2009 
indicated that the Veteran now has cervical degenerative disc 
disease and that any in-service injury was so far removed 
from the onset of the Veteran's severe symptoms that it was 
highly unlikely that the claimed in-service fall caused the 
cervical stenosis.  Also, from Dr. Hopp's notes, the 
degenerative disc disease with stenosis appeared to have been 
degenerative in nature and not traumatic, as the Veteran had 
global cervical stenosis and degenerative disc disease which 
is not caused by trauma.  

Concerning lumbar, thoracic, and cervical spine arthritis, 
these were not manifest to a degree of 10 percent within one 
year of any period of active service lasting 90 or more days, 
and so the presumption of service connection for arthritis 
does not apply.  

Also, since the evidence shows that the Veteran's current 
bilateral arm tingling is caused by his non-service-connected 
cervical spine disability, service connection is not 
warranted for disability manifested by bilateral arm tingling 
to the fingertips.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
spine disability and for disability manifested by bilateral 
arm tingling to the fingertips. 

Left leg/knee disability

The Veteran has claimed entitlement to service connection for 
left leg/knee disability due to many years of running during 
his periods of active service, active duty for training, and 
inactive duty for training.  In September 2003, he reported 
that he had received treatment for left leg and knee injury 
from 1975 to the present.  He has appealed the RO's denial of 
the claim.  

Service treatment records do not report any leg or knee 
problems and the Veteran denied pertinent symptomatology 
and/or was found to be normal on service examinations in July 
1991, March 1992, June 1993, and July 1994, and on service 
retirement examination in December 2001.  

In March 2007 correspondence, Dr. Beazley stated that the 
Veteran has some quad weakness above his knees secondary to 
disuse because of the osteoarthritis he has in his knees.  
Dr. Beazley opined that this was directly related to his 
activities in the Marine Corps when he did a lot of running, 
and posttraumatic arthritis.  In light of such opinion, the 
Veteran was scheduled for a VA examination to assess the 
nature and etiology of his claimed left leg/knee disability.  
That examination occurred in November 2009.  

On VA examination in November 2009, the Veteran reported that 
he had had an anterior cruciate ligament tear which was 
repaired in 2002 after he was running.  X-rays revealed that 
there had been an anterior cruciate ligament repair and that 
there was arthritis of the left knee.  The Veteran's claims 
folder was reviewed.  The examiner noted that Dr. Beazley 
stated in January 2007 that the Veteran's arthritis was from 
his service related activities, but that Dr. Beazley had no 
medical records to substantiate this, nor did Dr. Beazley 
mention arthritis prior to the Veteran's anterior cruciate 
ligament reconstruction.  Arthritis in the knee would have 
called into question the anterior cruciate ligament 
reconstruction.  The examiner noted that there were no knee 
X-rays or significant injuries noted in service.  His opinion 
was that the Veteran's current left knee pain was less likely 
than not a result of his service-related physical activity.  
His rationale was that the Veteran's anterior cruciate 
ligament injury was many years out from his service, and that 
the Veteran stated that he had complications from the 
anterior cruciate ligament surgery from the beginning.  He 
had continued to have knee effusion on examination and had 
had pain ever since the surgery.  If he had had so-called 
arthritic knees as Dr. Beazley stated in his January 2007 
letter stating that his knee should be service-connected, 
then Dr. Beazley probably would not have done his anterior 
cruciate ligament reconstruction because a total knee 
replacement would have been more appropriate.  He indicated 
that Dr. Beazley's comments on service connection were 
unfounded due to the fact that he did not have any service 
records to review and did not mention severe osteoarthritis 
prior to the anterior cruciate ligament reconstruction.  Such 
would have been a contraindication to the anterior cruciate 
ligament reconstruction.  

Based on the evidence, the Board concludes that service 
connection is not warranted left leg/knee disability.  The 
evidence shows that the Veteran currently has a reconstructed 
left knee anterior cruciate ligament with osteoarthritis.  
However, the preponderance of the evidence is against a 
finding that this current disability is causally related to 
service.  Moreover, the record clearly shows arthritis of the 
knee was not manifest to a degree of 10 percent within any 
period of active service lasting 90 days or more.  No leg or 
knee problems were mentioned in service and the Veteran 
denied pertinent symptomatology on service examinations 
through December 2001.  While Dr. Beazley stated in March 
2007 that the Veteran had osteoarthritis in his knees which 
was directly related to activities in the Marine Corps, he 
apparently did not have any service treatment records for 
review, and they showed no knee problems through December 
2001.  The Veteran had an anterior cruciate ligament repair 
in 2002 after running, and the VA examiner indicated that if 
he had had arthritis in his knee prior to the reconstruction, 
it would have called the reconstruction into question and 
that a total knee replacement would have been more 
appropriate.  He also noted that the Veteran had reported 
complications from the anterior cruciate ligament surgery 
from the beginning, with knee effusion on examination and 
pain ever since the surgery.  The complaints and continuity 
of symptoms originated after a post-service running injury 
and do not appear to be related to service.  

Conclusion

In closing, the Board acknowledges that is charged with the 
duty to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may weigh 
the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has considered the Veteran's statements and 
testimony as to all of the appellate issues.  The Veteran is 
not competent to offer medical diagnoses, but he is competent 
to report symptoms he has experienced as well as the time 
period over which he has symptoms.  However, in the present 
case the persuasive medical evidence argues against a finding 
that there is a link between the claimed disorders and 
service.  The Veteran's current assertions are inconsistent 
with the contemporaneous records.  Likewise, lay statements 
submitted in support of his claim are not supported by the 
contemporaneous records.  A medical professional has offered 
an opinion that current cervical spine and associated arm 
symptoms were not related to service.  There is also a 
medical opinion supported by a persuasive rationale that the 
left leg/knee impairment is related to a 2002 post-service 
injury.  The Veteran's contentions regarding a link to 
service are outweighed by the medical evidence.  For the 
above reasons, the Board does not find the Veteran's 
assertions regarding continuing neck/cervical spine, 
bilateral arm, and left leg/knee symptoms since service to be 
credible.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal is denied as to all issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


